TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00737-CR



                                   Bruce Hicks, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


                 FROM THE 7TH DISTRICT COURT OF SMITH COUNTY
       NO. 007-0774-18, THE HONORABLE KERRY L. RUSSELL, JUDGE PRESIDING



                            MEMORANDUM OPINION

               On October 14, 2019, appellant Bruce Hicks, Jr., filed a notice of appeal of a

judgment of conviction for delivery of a controlled substance of 400 grams or more out of Smith

County, Texas, that was entered on September 27, 2018,

               The criminal appellate jurisdiction vested in this Court by the Texas Constitution

and the Code of Criminal Procedure is limited to counties in this Court’s appellate district. See

Tex. Const., Art. V, § 6 (providing that courts of appeals “shall have appellate jurisdiction co-

extensive with the limits of their respective districts, which shall extend to all cases of which the

District Courts or County Courts have original or appellate jurisdiction, under such restrictions

and regulations as may be prescribed by law”); Tex. Code Crim. Proc. arts. 4.01 (establishing

criminal jurisdiction in criminal actions in courts of appeals), 4.03 (providing that courts of

appeals “shall have appellate jurisdiction coextensive with the limits of their respective districts

in all criminal cases except those in which the death penalty has been assessed”). Smith County
lies outside this Court’s district. See Tex. Gov’t Code § 22.201(d) (listing counties in Third

Court’s district), (m) (including Smith County in list of counties in Twelfth Court’s district).

Thus, because Smith County lies outside of our district, we have no appellate jurisdiction in this

matter. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: January 15, 2020

Do Not Publish




                                                2